DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32, 37-39, 64-70, 73-77 and 79 are currently being examined.

Claim Rejections - 35 USC § 112
Claims 37-39  and 66-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, it is unclear if the additive is limited to only a crosslinking agent or a photoinitiator or if it can include other of the additives of claim 32 as long as one of either a crosslinking agent or a photoinitiator is also present. 
Regarding claim 38, it is unclear if the additive is limited to only a chelating agent or a chelate or if it can include other of the additives of claim 32 as long as one of either a chelating agent or a chelate is also present.
Claims 66-67 depend from claim 38 and thus, are also rendered indefinite.
Regarding claim 39, it is unclear if the additive is limited to only a silane or if it can include other of the additives of claim 32 as long as a silane is also present.


Claim Rejections - 35 USC § 103
 Claims 32, 37, 39, 64, 65, 68-70 and 73-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2004/0022950) in view of Marx et al. (US 2006/0128867) and Wypych (Handbook of Fillers – Section 5) and in view of evidence provided by Becheri et al. (Synthesis and characterization of zinc oxide nanoparticles: application to textiles as UV-absorbers).
Regarding claims 32, 73, 75 and 76, Jung (Paragraphs 73 and 86) teaches a metallic surface, such as a car body or building part, coated with an aqueous coating composition that does not change the aesthetics of the underlying metal surface.  The coating is transparent (Paragraph 78). The coating comprises 0.1 to 1000 g/l of an organic film-forming agent (binder) (Paragraph 25). The types of binders are taught in Paragraphs 33 and 34 and can be 100% of an ethylene acrylic acid (Paragraph 34). The binder can be neutralized (Paragraph 44). This would form the salt of the acid and would be the form of an ionomer. The g/L range for the binder encompasses both the ranges for the overall binder or binder matrix and the ionomer. A binder that is 100% of the ionomer would meet both limitations. The coating can be in the form of a dispersion (Paragraph 32).  The organic film forming agent can be present at up to 100 parts to 100 parts of water (Paragraph 25). At this amount, the solids content (See paragraph 87 that parts are by solid content of an ingredient) of the coating encompasses compositions having a solids content of more than 35% by weight, since any additional component, such as the clay, would only increase the solids content. The coating of 
Jung does not teach the addition of the sheet silicate clay pigments as claimed.
Marx (Paragraph 72) teaches compositions useful as barrier films. Layered silicates are added to reinforce the polymeric material (Paragraph 1). The layered silicates can be clay materials under the trade designation “LAPONITE” (Paragraphs 17 and 18). This is the same family of materials as in the instant application that have an overlapping d50 size and an aspect ratio as claimed and thus, the teachings of Marx would encompass clay particles having the claimed particle size distribution and average aspect ratio. Based on this combination of lateral size and aspect ratio, the particles will have an average particle thickness of less than 10 microns and less than 8 microns. The layered silicate can be at least partially exfoliated (Paragraph 7). Given the layered silicate is the same family of clay as in the instant application it would encompass TE values as claimed. The particles can be added in any amount depending on the intended physical properties and to any organic polymeric resin (Paragraphs 59-60).

The binders of Jung (Paragraphs 33 and 34) comprise materials that have a refractive index in the claimed range when dried or dried and cured.  
Jung in view of Marx does not teach the relative refractive index values of the binder and the sheet silicate clay.  
Wypych (Section 5.23, pages 285-286) teaches that for transparent products the refractive index of the filler should be close to that of the polymer. 
It would have been obvious to one of ordinary skill in the art at the time of the invention that since the materials of Jung in view of Marx are of the same type as that presently claimed, the relative refractive index values of the materials would be as claimed or it would be obvious to adjust the relative refractive index values to ensure the coating is transparent.  When a coating has transparency, it has a clarity such that an underlying substrate can be seen.
Jung in view of Marx and Wypych does not require any additional components and thus meets the “consisting of” language. The use of the composition to form a coating with specific properties is an intended use of the composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Given that the coating composition of Jung in 
Regarding claims 37, 64 and 65, the coating of Jung can comprise 0.1 to 30 g/l of a zirconium ammonium carbonate crosslinking agent (Paragraph 51) and can also comprise a photoinitiator (Paragraph 77).
Regarding claims 39, 68 and 69, the coating of Jung can further comprise 0.1 to 50 g/l (Paragraph 28) of a silane of the form claimed (Paragraph 40).
Regarding claim 70, the coating of Jung can have a thickness of 0.5 to 3 microns.
Regarding claims 74 and 77, while the particles of Marx are not described as being comminuted, this is a process limitation in a product claim. The patentability of a product is independent of how it was made.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden is on applicants to show product differences in product by process claims. 

Claims 38, 66 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2004/0022950) in view of Marx et al. (US 2006/0128867) and Wypych (Handbook of Fillers – Section 5) as applied to claim 32 above, and further in view of the DuPont™ Tyzor® brochure.
As stated above, Jung, using the filler of Marx adjusted in refractive index as taught by Wypych, teaches a composition that meets the limitations of claim 32.  Jung (Paragraph 51) teaches that the composition can comprise 0.1 to 30 g/l of a titanium crosslinking agent.
Jung in view of Marx and Wypych does not teach that this crosslinking agent is a titanium chelate.
The DuPont™ Tyzor® product literature (page 1-3 and 5) teaches water soluble and miscible organic titanium chelates that provide polymer crosslinking with tailorable reactivity and good stability.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the organic titanium chelates of the DuPont™ Tyzor® brochure, as the titanium crosslinking agents of Jung, in order to have a specific crosslinking agent that is stable and provides tailorable reactivity.

Allowable Subject Matter
Claim 79 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art of record, Lu et al. (US 5,776,604) does not teach or suggest using the specific amines as claimed. Jung et al. (US 2004/0022950) requires an inorganic compound in particle form (Paragraph 14) that is not one of the materials that the composition must consist of.

Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the inorganic particles of Jung et al. (US 2004/0022950) preclude the reference from meeting the narrower “consisting of” language. However, the particles of Jung can be zinc oxide (Paragraph 26). As evidenced by Becheri et al. (Synthesis and characterization of zinc oxide nanoparticles: application to textiles as UV-absorbers), zinc oxide is a UV absorber (Page 680, paragraph bridging the two columns). Or alternately, given that the inorganic particles are mixed with the binder, these particles can be considered to be a part of the binder matrix. The components of the binder matrix are not closed claim language. Thus, the coating of Jung in view of 
Due to amendments to the claims, the rejections from the November 17, 2020 Office Action are withdrawn and replaced by those presented above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




April 12, 2021